Citation Nr: 9925861	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-14 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
bilateral pes planus, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served in the military from March 1944 to October 
1944.

In October 1944 the Veterans Administration, now the 
Department of Veterans Affairs (VA) granted service 
connection for the veteran's bilateral pes planus (flat feet) 
and assigned a 10 percent disability evaluation.  This 10 
percent rating continued through May 1956, when the veteran's 
rating was reduced to a noncompensable (0 percent) level.  In 
June 1997, the Regional Office (RO) in Buffalo, New York, 
increased the veteran's disability evaluation from 0 percent 
to 10 percent.  The veteran timely appealed the RO's decision 
to the Board of Veterans' Appeals (Board), requesting a 
rating higher than 10 percent. 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's
appeal has been obtained by the RO.

2.  The veteran's bilateral pes planus has been diagnosed as 
grade IV; pulses are slightly diminished in each foot but are 
palpable, early hammertoe formation is present in toes two, 
three, four, and five on each foot, but these are easily 
reduced, two calluses are present on the left foot, and there 
is no evidence of hallux valgus or of cavus deformity; 
degenerative joint disease and calcific tendinitis are 
present in both feet.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for flat feet have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.57, 4.59, 4.71a, Diagnostic Code 5276 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the military from March 1944 to October 
1944, at which time he was discharged for medical reasons.  
Service records indicate that the veteran entered service 
with tenderness and aching in the plantar aspect of both 
feet, but that this was not a disqualifying condition when 
the veteran entered service.  The veteran alleges that he 
injured hi feet in April 1944 when he fell heavily on his 
feet while disembarking from a ship.  An n August 1944 report 
from the Board of Medical Survey notes that the veteran's 
feet were everted and pronated with loss of the longitudinal 
and metatarsal arches.  In addition, marked bulging over the 
medial and lateral borders with tenderness over the medial 
aspect of the feet was observed to be present.  The veteran's 
fifth toes of both feet presented a moderately severe 
congenital deformity of hammertoe.  Based on the above 
diagnosis, the veteran was found to be unfit for retention in 
the military because of his bilateral pes planus.  He 
received a medical discharge on October 19, 1944.  Doctors in 
service also noted he had a congenital hammertoe deformity.

The veteran's disability was service-connected for VA 
purposes in October 1944, at which time he was assigned a 10 
percent disability evaluation that remained at that level for 
many years.  In March 1956, the veteran's disability rating 
was reduced to a noncompensable level.  A VA examination at 
that time did not show weight bearing line medial to the 
great toe or inward bowing of the Achilles tendon, nor was 
there pain observed upon manipulation of the feet.  The 
veteran's service connected condition continued to hold a 
noncompensable rating until the veteran filed a claim for an 
increased rating in 1996.

The veteran has received outpatient treatment at the VA 
Medical Center (VAMC) in Buffalo, New York.  Treatment 
records from July 1996 diagnosed the veteran with bilateral 
pes planus.  Moderate degenerative changes were observed.  
Bilateral plantar spurs and calcific tendonitis were also 
diagnosed.  The veteran was supplied with arch supports and 
orthotics.  The veteran was also treated in the outpatient 
clinic in August 1996 and October 1996 for pain and 
callosities (i.e. calluses). 

The veteran underwent a VA podiatry examination in November 
1996, and was diagnosed with bilateral grade IV pes planus.  
The examiner noted that the veteran had recently had a 
"corn" (callus) surgically removed from the dorsal aspect 
of his right small toe.  The veteran's left foot small toe 
was observed to be a hammertoe, and a callus was noted at the 
medial aspect of the head of the first metatarsal.  Dorsalis 
pedis and posterior tibia pulses were easily palpable.  No 
evidence of hallux valgus was observed, and the toenails 
appeared normal.  No swelling was present on either foot.  
Varus and valgus stress testing revealed no evidence of 
laxity of the medial or lateral supporting structures of the 
feet or ankles.  In June 1997, following a review of the 
above noted medical evidence, the RO issued a rating decision 
that increased the veteran's disability evaluation from 0 
percent to 10 percent.  This appeal ensued.         

The veteran underwent another VA podiatry examination in 
March 1998.  The veteran reported that he sustained injury to 
both feet while going over the side of a ship.  He stated 
that he stretched tendons at the time, and that he received 
treatment at a navy hospital where his feet were taped.  The 
veteran reported that he has experienced pain in his feet 
since his discharge from the military.  He also told the 
examiner that he occasionally uses a cane for walking and 
that his left foot frequently becomes swollen.  Clinical 
evaluation revealed grade IV bilateral pes planus.  His feet 
were warm and dry, and his dorsalis pedis and posterior 
tibial pulses were palpable but slightly diminished in each 
foot.  Early hammertoe formation was observed in toes two, 
three, four and five in each foot, but the examiner noted 
that these could be reduced easily.  Two calluses were 
observed on the left foot, one at the distal aspect of the 
great toe, and the second at the metatarsal phalangeal joint 
of the left great toe.  The examiner found no evidence of 
hallux valgus or cavus deformity.  The veteran's toenails 
were thickened and discolored.  The examiner's final 
diagnosis was of grade IV bilateral pes planus, degenerative 
joint disease of both feet, and of calcific tendinitis of 
both feet. 

II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation for residuals of pes planus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist. Id.

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities. The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations. Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4. It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history. See 38 
C.F.R. § 4.41. However, where, as here, entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination if those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7. Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran currently is service connected for bilateral pes 
planus, evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5276. That diagnostic code provides 
that, where bilateral pes planus is pronounced, meaning there 
is marked pronation, extreme tenderness of the plantar 
surfaces of the feet, and marked inward displacement and 
severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, a 50 percent 
disability rating is to be assigned. Where bilateral pes 
planus is severe, meaning that there is objective evidence of 
marked deformity (pronation, abduction, et cetera) 
accompanied by accentuated pain on manipulation and use, with 
an indication of swelling on use and characteristic 
callosities, a 30 percent rating is to be assigned. Where pes 
planus is moderate, meaning that the weight-bearing line is 
over or medial to the great toe, there is inward bowing of 
the tendo achillis and there pain on manipulation and use of 
the feet, a 10 percent rating is to be assigned whether the 
symptoms are bilateral or unilateral.

The Board finds that the current disability picture, as 
reflected by the medical evidence of record, supports only 
the currently assigned 10 percent disability rating. 
There is no objective medical evidence of marked deformity 
resulting in limited pronation or abduction.  The most recent 
VA examination indicated that the veteran does not show 
symptoms of hallux valgus or cavus deformity.  While early 
hammertoe formation has been observed, doctors in service 
indicated the hammertoes are a "congenital defect" 
irrespective of his service in the military and the pes 
planus associated therewith; in any event, a post-service 
medical examiner concluded that all affected toes "are 
easily reduced." In addition, while the veteran has 
subjective complaints of swelling, there is no clinical 
evidence that he experiences edema in either foot. The 
veteran does not report, and the evidence does not 
demonstrate, that he suffers from considerable pain on a 
daily basis that is unrelieved by either orthopedic 
appliances or which results in surgical intervention and 
which only frequent narcotic and steroid injections remedy.  
Hence, while there is objective evidence of callosities (two 
calluses on the left foot), the overall disability picture is 
more reflective of the criteria for a 10 percent evaluation 
than it is reflective of the criteria for a 30 percent 
rating.  See 38 C.F.R. § 4.7.  Regarding the criteria for a 
50 percent rating under Diagnostic Code 5276, there is no 
evidence of marked pronation, extreme tenderness of the 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo achillis on manipulation so as 
to warrant the assignment of a rating at this level either.

For the foregoing reasons, the Board finds that a schedular 
increase in excess of the currently assigned 10 percent 
evaluation for bilateral pes planus is not warranted under 
Diagnostic Code 5276. As there is a specific diagnostic code 
for evaluating the veteran's disability, the Board questions 
the propriety of considering the applicability of other 
potentially applicable diagnostic codes to evaluate the 
veteran's disability.  See 38 C.F.R. § 4.20.  However, even 
if the veteran's condition was evaluated under Diagnostic 
Code 5284, by analogy to other foot injuries, no more than a 
10 percent evaluation is warranted based upon the medical 
evidence of record.  While the degenerative joint disease and 
calcific tendonitis diagnosed in March 1998 have not 
specifically been attributed to the service-connected foot 
condition, even if so, they are not shown to result in any 
additional pain or functional limitation which has not 
already been contemplated by Diagnostic Code 5276.  Further, 
the veteran is not shown to have a disability comparable to 
clawfoot; therefore, evaluation under Diagnostic Code 5278, 
the only other diagnostic code providing for an evaluation 
higher than 50 percent, is not warranted. Finally, as pain on 
use (manipulation) obviously is contemplated in the rating 
criteria governing this condition, and there is no medical 
evidence of other indicators of functional loss (such as 
weakness, limited or excess motion, fatigability, or 
incoordination), there is no basis for assignment of a higher 
evaluation pursuant to the provisions of 38 C.F.R. §§ 4.40. 
4.45, 4.59 and the DeLuca decision, noted above.

The Board also finds no showing that the veteran's bilateral 
pes planus reflects so exceptional or unusual a disability 
picture so as to warrant the assignment of an increased 
evaluation on an extra-schedular basis.  In this regard, the 
Board notes that the veteran's service-connected bilateral 
pes planus is not shown to result in marked interference with 
his employment. Indeed, although the veteran is now retired 
from his employment at a steel mill, and although he reported 
missing one or two weeks a year due to foot problems early in 
his career, there is no showing that interference beyond that 
contemplated in the assigned evaluation has occurred. Also, 
the veteran's service-connected foot problems are not shown 
to warrant frequent periods of hospitalization or to 
otherwise render impractical the application of the regular 
schedular standards. The record shows only two prior 
surgeries on the feet for apparently unrelated foot 
disabilities. In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
157, 158-159 (1996); Floyd v. Brown, 9 Vet. App. 88, 98 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability evaluation in excess of 10 percent for pes 
planus is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

